DETAILED ACTION

Information Disclosure Statement
The Information Disclosure Statements entered on February 3, 2021, June 3, 2021, September 22, 2021, and October 27, 2021 have been received and the information referred to therein has been fully considered.  

Election/Restrictions: Rejoinder
Claim 1 is allowable. The restriction requirement between a cordierite-based sintered body (now recited as a "composite structure") and a method for producing a cordierite-based sintered body (also now recited as a "composite structure"), as set forth in the Office action mailed on July 8, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of between the composite structure and its method of production is withdrawn.  Claim 8, directed to a method of producing a composite structure, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  Therefore, claim 8 is rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In view of Applicant's amendment filed June 3, 2021 and the rejoinder discussed above, claims 1, 2, 4, 8, and 10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are related to a composite substrate and a method of making the composite substrate.  The composite substrate includes a piezoelectric substrate bonded to a sintered body, which includes cordierite and silicon nitride phases and which demonstrates a low thermal expansion coefficient, low porosity, and a small grain size.  Resultant of its small grain size and low porosity, the bonding surface of the sintered body is able to be polished to a very low roughness, which maximizes the bonding area and enhances the bond between it and the piezoelectric substrate.  
The most similar prior art of record are presented separately by Sechi (US Pat. No. 6,265,334), Yoshitomi (US PG Pub. No. 2003/0100434), and Isoda (US PG Pub. No. 2016/0264471).  Although Sechi and Yoshitomi each teach low-porosity, cordierite- and silicon nitride-based sintered bodies, neither reference teaches or suggests .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784